Warner, Chief Justice.
The defendant was indicted for the offense of “burglary in the night-time,” and on his trial therefor was found guilty. A motion was made for a new trial on the grounds therein stated, which was overruled by the court, and the defendant excepted.
Upon looking into the record and bill of exceptions, we find that the presiding judge approved the truth of the grounds in the motion for a new trial, and therefore we reverse the judgment on the ground that the court refused to allow the defendant’s counsel to poll the jury. This is notan open question in this court. See 52 Ga., 478.
Let the judgment of the court below be reversed.